Citation Nr: 0202618	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  98-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable initial evaluation for a 
left ear hearing loss disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disorder.

(The issues of entitlement to service connection for a lumbar 
spine disorder and increased evaluation for hearing loss  
will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from February 1967 to 
October 1975.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision 
issued by the San Juan, Commonwealth of Puerto Rico Regional 
Office (RO) of the Department of Veteran Affairs (VA) in 
which the RO denied the appellant's request for the reopening 
of his claim for service connection for a lumbar spine 
disorder.  The Board notes that the appellant's claim for 
service connection for a lumbar spine disorder was originally 
denied in an RO rating decision issued in September 1977.  
The appellant was notified that same month and did not 
appeal.  The appellant subsequently attempted to reopen his 
lumbar spine claim, but reopening was denied in rating 
decisions issued in September 1981, and August 1983.  He was 
notified of these denials by letters in October 1981, and 
September 1983, respectively, and he did not appeal.  
Therefore, the September 1977 rating decision represents the 
last final action on the merits.  Glynn v. Brown, 6 Vet. App. 
523 (1994).  The August 1983 rating decision represents the 
last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

In the July 1997 rating decision on appeal here, the RO also 
granted service connection for a left ear hearing loss 
disability and assigned a zero percent evaluation, effective 
from January 1997.  The Board notes that the noncompensable 
left ear hearing loss rating at issue in this case has been 
in effect since the grant of service connection.  Therefore, 
the Board concludes that, for the entire time period in 
question, the RO has considered the rating for the left ear 
hearing loss disability in issue to be proper.  The issue 
before the Board then is taken to include whether there is 
any basis for staged ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
therefore listed the issue as one of an increased initial 
rating on the title page.

In January 2001, a Travel Board hearing was held at the RO 
before the undersigned, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of that hearing has been associated with the 
claims file.

The Board also notes that the appellant submitted a written 
statement to the RO in August 1996 that indicates that he may 
be seeking entitlement to benefits under 38 U.S.C.A. § 1805 
for two of his children who suffer from spina bifida on the 
basis of his service in Vietnam.  The matter is referred to 
the RO for appropriate action.

The Board is undertaking additional development on issue of 
entitlement to an increased initial evaluation for left ear 
hearing loss and on the issue of entitlement to service 
connection for a lumbar spine disorder pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's request for the reopening of 
his claim involving his lumbar spine disorder has been 
obtained by the RO.

2.  The last final decision that addressed the appellant's 
claim for service connection for a lumbar spine disorder on 
any basis was the rating decision of August 1983.  The 
appellant was notified of that decision in the next month and 
he did not appeal.

3.  The additional evidence submitted since the August 1983 
rating decision is not cumulative or redundant and, when 
viewed with the other evidence on file, it bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The August 1983 rating decision denying the appellant's 
claim for service connection for a lumbar spine disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the August 1983 
rating decision is new and material, and it does serve to 
reopen the appellant's claim for service connection for a 
lumbar spine disorder.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)); 38 C.F.R. 
§ 3.156(a) (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
codified at 38 U.S.C. § 5103A(f) (West Supp. 2001), provides 
that nothing in this section shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  See also 66 
Fed. Reg. 45,620 et seq. (Aug. 29, 2001).

In the decision below, the Board finds that new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a low back disorder.  Therefore, 
the claim is reopened.

Unappealed rating actions of the RO final.   38 U.S.C.A. 
§§ 7104, 7105.  In order to reopen a claim that has been 
disallowed, "new and material evidence" must be presented 
or secured.  38 U.S.C.A. § 5108.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the August 
1983 rating decision, the last time the low back disorder 
claim was finally disallowed on any basis, is final and may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the August 1983 rating decision.  See Glynn 
v. Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in reaching its August 1983 
decision consisted of the appellant's service medical 
records; a VA Form 21-526 dated in July 1976; the report of a 
VA medical examination conducted in August 1976; written 
statements from a private doctor dated in July 1980, February 
1981, and May 1983; and the reports of VA outpatient 
treatment dated between 1980 and 1982. 

Review of the service medical records reveals that the 
appellant complained of recurrent back pain in his September 
1973 report of medical history.  The examining doctor noted 
that the appellant described having back pain in Vietnam but 
found no evidence of any spine or musculoskeletal defect.  
The appellant was noted to complain of nerves and much back 
pain in March 1974.  In July 1974, the appellant sought 
treatment for complaints of low back pain; he wanted another 
profile like the one he had against heavy lifting due to 
hemorrhoids.  In August 1974, the appellant continued to 
complain of low back pain.  A neurological consultation 
report dated August 1, 1974, indicates that the appellant had 
intact motor and sensory testing, a normal toe-heel walk and 
a normal gait, although he could not hop on the left foot.  
On August 21, 1974, the appellant complained of low back pain 
of six months' duration.  He denied paresthesia and radiating 
pain.  On physical examination, he demonstrated a full range 
of motion of the lumbar spine.  There was no localized 
tenderness.  There was no gross sensory or motor defect in 
either lower extremity.  X-rays of the lumbar spine were 
negative.  A DA Form 3349 issued that same day put the 
appellant on a 30-day profile for a chronic lumbar back 
strain.  The report of the appellant's August 1975 separation 
examination indicates that his spine was normal.

The appellant submitted a VA Form 21-526 in July 1976.  He 
was seeking service connection for headaches, a nervous 
condition and fatigue.  However, he did not mention any 
problems with his back or lumbar spine.

The appellant underwent a VA medical examination in August 
1976.  He voiced no complaints about his lower back or lumbar 
spine.  The examining physician stated that the appellant's 
musculoskeletal examination was normal and stated that he had 
no neurological defects. 

A letter from the appellant's private doctor, dated in July 
1980, states that the appellant had been receiving treatment 
for discogenic disease of the lumbar spine.  This doctor 
subsequently submitted a VA physician's certificate in 
February 1981; he stated that the appellant suffered from 
discogenic disease at L5-S1.  In a May 1983 letter, this 
doctor stated that he had seen the appellant every three 
months for his chronic lumbar pain and discogenic disease 
since 1975.

The VA outpatient treatment records include a clinical note 
dated August 22, 1980.  This note indicates that the 
appellant had been on prolonged physical therapy and that he 
had experienced some relief of his lumbar spine pain.

The Board has considered each item of evidence that has been 
added to the record since the August 1983 rating decision to 
determine if it meets the test of being new and material.  
Evidence received since the August 1983 final decision, and 
relevant to the issue of the appellant's low back disorder, 
includes VA clinical treatment records dating from July 1981 
to July 1996; statements from the appellant and his 
representative; and the transcript from the January 2001 
Travel Board hearing.  The appellant also submitted copies of 
a few service medical records that were already in evidence.

In a letter dated in January 1997, the appellant reported 
that he had injured his back in Vietnam because his work 
there required him to carry large amounts of light and heavy 
ammunition.  He further stated that he was put on guard duty 
so that he could rest his back in Vietnam and that he was 
later placed on bed rest in Germany so he could rest his 
back.  The appellant reported that he had received six months 
of physical therapy for his back at a VA clinic after his 
discharge from service.

The appellant testified that he initially injured his back in 
Vietnam in 1968, and that he had had recurrent back pain 
since then.  He stated that he first received treatment in 
Germany in 1971, and that he got profiles for light duty.  
See Travel Board Hearing Transcript pp. 4-5.  The appellant 
also testified that he had been given six months of treatment 
at a VA facility.  He said that his back condition had gotten 
progressively worse since service.  See Travel Board Hearing 
Transcript p. 6.  The appellant stated that the treatment at 
the VA facility was the first treatment he had received after 
service and that he worked after service in a job at a 
hardware store that involved some heavy lifting.  See Travel 
Board Hearing Transcript pp. 8-9.

The more recent VA clinical treatment records dated from 1983 
to 1996 show that the appellant sought treatment for 
manifestations of a low back disorder during the 1990s.  
These medical records do not include any medical opinion as 
to the etiology of the appellant's current low back disorder.

The appellant has submitted written statements and testimony 
to the effect that he believes that his claimed lumbar spine 
condition had its onset during his active service, as well as 
medical evidence showing that he is currently suffering from 
a longstanding back condition.  Since the credibility of the 
evidence is presumed for the purpose of reopening, the Board 
finds that the newly submitted evidence is probative of the 
central issue in this case.  This evidence, when considered 
alone or in conjunction with all of the evidence of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the appellant's claim.  As such, 
this evidence is "new and material" as contemplated by law, 
and thus, provides a basis to reopen the appellant's claim 
for service connection for a lumbar spine disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a lumbar spine 
disorder, the claim is reopened.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 


